DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 1; Claims 2-16 are dependent on Claim 1. Regarding Claim 1, Storandt (US 4298213 A) teaches the first-third, fifth, and sixth claim elements, hereinafter (1a), (1b), (1c), (1e), and (1f) respectively, but does not teach the fourth element, hereinafter (1d). The prior art does not teach or suggest (1d). Storandt teaches
(1a), a toe-piece for binding a boot on a gliding board (Storandt Figure 1, below; Storandt Detailed Description of Preferred Embodiments Paragraph 2: “Referring to [Fig.1] there is shown the toe unit of a safety binding for a ski.”);

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Storandt
	(1b), a chassis having a lower surface configured to be affixed to the gliding board; a body movably mounted on the chassis; a sole-clamp movably mounted on the body and capable of coming into contact with an upper surface and at least one lateral portion of a front or rear portion of the boot, when the boot is engaged with the toe-piece (Storandt Figure 1, above; Storandt Detailed Description of Preferred Embodiments Paragraph 2: “…there is shown the toe unit of a safety binding for a ski and which basically comprises a housing part 25, a base plate 22 and a sole-clamp 26. The base plate 22 can be fixed in the usual way to a ski such as 37 via screws 36. The ski 37 can be imagined extending from the right to the left of the drawing…”);
	(1c), a lateral release mechanism comprising at least one first elastic mechanism acting on the sole-clamp to return the sole-clamp to a configuration of engagement with the boot (Storandt Detailed Description of Preferred Embodiments Paragraph 3: “…the second release mechanism allows the sole-clamp 26 to move to either the left or right hand side of the ski…”);
	(1e), at least one cam kinematically inserted between the second elastic mechanism and either the chassis or the body (Storandt Figure 7, below; Storandt Detailed Description of Preferred Embodiments Paragraph 4: “The first upward release mechanism comprises two side plates or components 38 which are bent upwardly from the base plate 22 which project into recesses within the housing 25. The front edges of the side plates are provided with cam tracks 13 which cooperate with respective cylindrical members 14 which are pressed against the surfaces of the cam tracks by pressure applied from a yoke 39.”);

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Storandt
	(1f), the cam having a shape configured to modify, depending on a position of the body in relation to the chassis, a direction of the return force exerted by the second elastic mechanism on the body so as to attenuate a variation in the pressing force when the sole-clamp is moved away from the lower surface of the chassis (Storandt Figure 7, above; Storandt Detailed Description of Preferred Embodiments Paragraph 5: “A compression coil spring…generates the force which opposes movement of the cylindrical members up the cam track 13 and which thus opposes the upward release of the sole-clamp 26. Once a predetermined upward force is achieved, the cylindrical members 14 slide upwardly along the cam track 13 while simultaneously displacing the tube 18 rearwardly towards the sole-clamp 32 and compressing the spring 11 until the cylindrical members slide past the apexes on the cam tracks 13 whereupon the effect of the spring is to pivot the housing 25 upwardly about the axle or pin 21 without requiring any further force to be transmitted from the ski boot to the binding.”).
	
	 As indicated above, Storandt does not teach (1d). The prior art does not teach or suggest
(1d), a vertical retention mechanism comprising a second elastic mechanism, distinct from the first elastic mechanism, arranged so as to always exert a return force on the body in order to bring the sole-clamp back toward the lower surface of the chassis, the return force producing a force pressing the sole-clamp on the boot when the boot is engaged with the binding. The closest reference, Storandt, teaches a vertical retention mechanism arranged so as to continuously exert a return force on the body (Storandt “Detailed Description of Preferred Embodiments” Paragraph 3: “The first release mechanism allows the sole-clamp to move upwardly…” and Storandt Abstract: “A safety binding for a ski comprising a housing pivotally mounted about a transverse axis, a sole-clamp carried by the housing, an upward release mechanism incorporating an adjustable upward release spring and operative to locate the housing and the sole-clamp in a closed position while adapted to release housing and sole-clamp for upward pivotal movement about said transverse axis once the release setting of said upward release spring is exceeded…The upward and sideways release springs are coil springs of different diameters and are located one within the other. Various embodiments are shown in which the coil springs are either tension or compression springs and are independently or jointly adjustable as desired.”) but does not teach a vertical retention mechanism that always exerts a return force.
Claim 17 is allowed. The following is the examiner’s statement of reason for allowance: The prior art does not teach or suggest all elements of Claim 17. Regarding Claim 17, Storandt (US 4298213 A) teaches the first-eighth claim elements, hereinafter (17a), (17b), (17c), (17d), (17e), (17f), (17g), and (17h) respectively, but does not teach the ninth element, hereinafter (17i). The prior art does not teach or suggest (17i). Storandt teaches
(17a), a toe-piece for binding a boot on a gliding board. See rejection for (1a), above.
	(17b), a chassis having a lower surface configured to be affixed to the gliding board; a body movably mounted on the chassis; a sole-clamp movably mounted on the body and capable of coming into contact with an upper surface and at least one lateral portion of a front or rear portion of the boot, when the boot is engaged with the toe-piece. See rejection for (1b), above.
	(17c), a lateral release mechanism comprising at least one first elastic mechanism acting on the sole-clamp to return the sole-clamp to a configuration of engagement with the boot. See rejection for (1c), above
	(17d), a vertical retention mechanism comprising a second elastic mechanism, distinct from the first elastic mechanism, arranged so as to continuously exert a return force on the body in order to bring the sole-clamp back toward the lower surface of the chassis, the return force producing a force pressing the sole-clamp on the boot when the boot is engaged with the binding (Storandt “Detailed Description of Preferred Embodiments” Paragraph 3: The first release mechanism allows the sole-clamp 26 to move upwardly…” and Storandt Abstract: “A safety binding for a ski comprising a housing pivotally mounted about a transverse axis, a sole-clamp carried by the housing, an upward release mechanism incorporating an adjustable upward release spring and operative to locate the housing and the sole-clamp in a closed position while adapted to release housing and sole-clamp for upward pivotal movement about said transverse axis once the release setting of said upward release spring is exceeded…The upward and sideways release springs are coil springs of different diameters and are located one within the other. Various embodiments are shown in which the coil springs are either tension or compression springs and are independently or jointly adjustable as desired.”).
	(17e), at least one cam kinematically inserted between the second elastic mechanism and either the chassis or the body. See rejection for (1e), above.
	(17f), the cam having a shape configured to modify, depending on a position of the body in relation to the chassis, a direction of the return force exerted by the second elastic mechanism on the body so as to attenuate a variation in the pressing force when the sole-clamp is moved away from the lower surface of the chassis. See rejection for (1f), above.
	(17g), that the body is pivotally mounted on the chassis about an axis of rotation crosswise to a longitudinal axis of the chassis (Storandt Figure 1, above; Storandt Abstract: “A safety binding for a ski comprising a housing pivotally mounted about a transverse axis…”). See rejection for (2a), above.
	(17h), that the cam has a shape configured to modify the direction of the return force exerted by the second elastic mechanism on the body so that a distance between the direction of the return force and the axis of rotation of the body differs as a function of the angle of inclination of the body in relation to the chassis (Storandt Figure 7, above; Storandt Detailed Description of Preferred Embodiments Paragraph 5: “Once a predetermined upward force is achieved, the cylindrical members 14 slide upwardly along the cam track 13 while simultaneously displacing the tube 18 rearwardly towards the sole-clamp 32 and compressing the spring 11 until the cylindrical members slide past the apexes on the cam tracks 13 whereupon the effect of the spring is to pivot the housing 25 upwardly about the axle or pin 21 without requiring any further force to be transmitted from the ski boot to the binding.”). See rejection of (2b), above.
	As indicated above, Storandt does not teach (17i). The prior art does not teach or suggest
	(17i), that the axis of rotation of the body is positioned in an area of the upper portion of the body, above the first elastic mechanism of the lateral release mechanism. The closest reference, Peyre (EP 0241360 A1), teaches that the axis of rotation of the body is positioned in an area of the upper portion of the body (Peyre Figs. 1 and 6, below; Peyre Claim 1: a “rod crosses the fixed support through a hole of larger section and at this point it carries a ball joint (12) mounted sliding on it and which allows thus to this rod, and consequently to the body (1) of the retaining jaw, to be articulated in all directions on the fixed support of the assembly.”) but does not teach that the axis of rotation is above the first elastic mechanism.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Peyre

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Peyre
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL T. WALSH/Examiner, Art Unit 3618  

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618